Citation Nr: 1723279	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  14-12 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to October 7, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1959 to February 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, a Decision Review Officer hearing was provided to the Veteran.  The hearing transcript has been associated with the record.

A June 2016 Board decision granted a disability rating of 40 percent for degenerative arthritis with chronic degenerative disc disease of the lumbar spine L4-5 prior to February 25, 2014, denied an evaluation in excess of 40 percent for degenerative arthritis with chronic degenerative disc disease of the lumbar spine L4-5 and granted a TDIU effective October 7, 2013; remanding the issue considered herein for an opinion from the Director of the Compensation Service.  The Board finds that there has been substantial compliance with the ordered development in the prior remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence indicates that effective December 14, 2012, the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU due to service connected disabilities are met, effective December 14, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, required notice was provided. 

With respect to the Veteran's claim for an earlier effective date for a TDIU on an extraschedular basis, this claim represents a downstream issue and therefore additional notice is not required.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, the Veteran's contentions and an opinion from the Director of the Compensation Service have been associated with the claims file.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board. 

In addition, the Director of Compensation Service provided an opinion in January 2016 that the Veteran's service-connected disabilities did not warrant an extraschedular evaluation or that he was unemployable as a result of his service-connected disabilities on an extraschedular basis.  The Board notes that the Director was to consider the time period prior to July 13, 2013 and instead utilized a date of October 7, 2013.  The Board notes no prejudice to the Veteran in this regard as the Board's finding herein is not predicated on the January 2016 opinion from the Director of Compensation Service.  The Board finds there has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 



Regulations and Analysis

As noted in the introduction, the Veteran already is in receipt of a TDIU for the period, effective October 7, 2013.  Prior to this date, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a). 

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16 (b). Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Id.  An inability to work due to advancing age may not be considered. 38 C.F.R. §§ 3.341 (a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Rather, the regulation requires that, in cases of veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. 4.16 (a) (2016), the case is to be submitted to VA's Director of the Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16 (b) (2016).

In this case, in June 2016 the Board remanded the Veteran's TDIU claim prior to July 3, 2013 (this date was in error, October 7, 2013 is the correct date) so that it could be referred to the Director of the Compensation Service for extraschedular consideration.  As noted, this step is to be taken in the case of a veteran who is unemployable by reason of service-connected disabilities and who fails to meet the threshold percent requirements contained in 38 C.F.R. 4.16 (a) (2016). 

Subsequently, in January 2016, the Director of the Compensation Service issued a decision that found that the evidence did not establish that the Veteran was unemployed and unemployable due to service-connected disabilities prior to July 3, 2013; however, the opinion was based on the inconsistent reporting by the Veteran of his employment status. 

The Board notes that, as previously referenced, although the Board may not in the first instance award a TDIU on an extraschedular basis, the Board is not bound by an adverse determination by the Director of Compensation Service regarding extraschedular entitlement to a TDIU because the Court has determined that the Director of Compensation Service's decision is in essence a decision by the AOJ and is no different than a RO's decision in terms of its effect on the Board's jurisdiction and standard of review.  See Wages v. McDonald, 27 Vet. App. 233   (2015).  Accordingly, the Board must determine whether the evidence supports a finding that the Veteran was entitled to TDIU prior to October 7, 2013.

The initial VA Form 21-8940 dated November 2001 notes that the Veteran's full-time employment as an installer for Alabama Power ended in 1997 due to his back disability.  

A January 2011 statement indicates that the Veteran was self-employed, he operated a small wood craft shop, and that he was unable to bend or lift anything.  A January 2011 lay statement indicates that the Veteran could not lift more than 3 to 5 pounds at his craft shop.

During a May 2011 examination the Veteran reported that he was in the cabinet business until retiring 6 months prior.

An April 2012 notice of disagreement indicates that the Veteran was a cabinet maker for twenty years.  Two years prior, he had to leave his cabinet shop as he was unable to continue work as he could not bend or lift anymore.

A statement, received at the RO on December 14, 2012 from the Veteran, indicated that he wished to be considered for a TDIU as he was no longer able to work.

A VA Form 21-8940, received in November 2013, stated full-time employment as a cabinet maker ended in January 2000, due to degenerative joint disease.  The Veteran completed 2 years of college and received no additional training or education prior to or after becoming too disabled to work.

In February 2014, the Veteran underwent a VA examination to determine the severity of his lumbar spine disability.  The VA examiner indicated that the Veteran's lumbar spine disability did not impact his ability to work.  The VA examiner did not provide a rationale for his conclusion.  In January 2015, the Veteran was afforded another VA examination.  The VA examiner concluded that the Veteran's lumbar spine disability impacted his ability to work and elaborated that his disability made bending and lifting difficult. 

In January 2015, the Veteran testified at a hearing before the AOJ that he was no longer able to work as a cabinet maker.  His lumbar spine disability and related bilateral radiculopathy made it impossible for him to complete tasks that required bending, standing, and twisting.  He did not indicate when he stopped working.

In consideration of the evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's service-connected disabilities precluded him from securing and following a substantially gainful occupation, effective December 14, 2012.  The Board observes that it is unclear from the record as to when exactly the Veteran stopped working as the Veteran has given a variety of dates spanning many years.  Thus, the Board finds the December 14, 2012 to be the first date during the current appeals period that the Veteran specifically indicated that he was no longer working and requested TDIU.  There is no contradictory information indicating that he was working past this date.

As the record shows that the Veteran has been rendered unemployable as a result of his service connected disabilities as of December 14, 2012, entitlement to an extraschedular rating is appropriate and a TDIU rating is warranted, effective December 14, 2012.  See 38 C.F.R. § 4.16 (b). 

To the extent that any further benefits are not assigned, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for any further benefits granted, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TDIU on an extraschedular basis is granted, effective December 14, 2012, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


